Citation Nr: 1221821	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-06 994	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York

THE ISSUES

1.  Entitlement to service connection for postoperative residuals of right bicipital tendon reattachment.  

2.  Entitlement to an initial compensable rating for bilateral plantar fasciitis with bilateral calcaneal spurs.  

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).  

4.  Entitlement to an initial compensable rating for residuals of a left ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell, Counsel

INTRODUCTION

The Veteran had active service from August 1987 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for right bicipital tendon reattachment but granted service connection for bilateral plantar fasciitis with bilateral calcaneal spurs, GERD, and for residuals of a left ankle sprain, with each being assigned initial noncompensable disability ratings.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Subsequently, a February 2009 rating decision, in pertinent part, denied service connection for hammertoes.  The RO notified the Veteran of that decision in a letter dated February 13, 2009, but no Notice of Disagreement (NOD) was received.  In the May 2012 Informal Hearing Presentation, the Veteran's service representative included the issue of service connection for bilateral hammertoes.  However, as no appeal was ever initiated, this matter is not currently on appeal nor does the May 2012 Informal Hearing Presentation constitute a timely NOD to initiate an appeal from the February 2009 denial of service connection for hammertoes.  Thus, the Board does not have jurisdiction over it, and it is referred to RO for appropriate action.  

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The November 2007 rating decision which is appealed granted service connection for shoulder impingement syndrome of each shoulder, and each shoulder was assigned an initial 10 percent rating.  Service connection was also granted for a postoperative scar of the right biceps, status post operative right bicipital tendon reattachment, which was assigned an initial noncompensable rating.  

That rating decision denied service connection for residuals of a right bicipital tendon attachment, other than a postoperative scar, noting that this surgery occurred during service in July 2004 but that there was only one subsequent treatment note, in October 2005, for a right biceps strain.  So, based on essentially normal VA examination findings in July 2007, in the November 2007 rating decision it was concluded that the evidence did not show that there was a permanent or chronic disability of the right shoulder due to the surgical reattachment of the right bicipital tendon.  

Since that time a private MRI of the Veteran's right shoulder in April 2008 revealed significant pathology in the Veteran's right shoulder.  Further, he underwent additional right shoulder surgery in June 2008.  

The question arises as to whether any current pathology of the right shoulder, including any arthritis, is related to or due to the inservice reattachment of the Veteran's right biceps tendon.  This requires medical clarification because the Board is not permitted to use its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also 38 U.S.C.A. § 5103A(d)(1); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the Veteran's Substantive Appeal, VA Form 9, in March 2009 he reported that he continued to seek physical therapy for pain and stiffness of his left ankle and also went to medical professionals when he had symptoms related to his right bicipital tendon reattachment.  

The Veteran retired in 2007, and there is no evidence on file more recent than 2008, four years ago.  Thus, he should be afforded up-to-date rating examinations for his bilateral plantar fasciitis, GERD, and left ankle disability.  

An up-to-date VA examination for rating purposes is needed when required to verify the current severity of service-connected disability or when evidence indicates a material change in the disability since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  See 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).

Accordingly, the Veteran should be afforded VA examinations for the purpose of (1) determining whether he now has any chronic residuals of his inservice right bicipital tendon reattachment, to include arthritis of the right shoulder; and (2) determining the severity of his service-connected bilateral plantar fasciitis with bilateral calcaneal spurs, GERD, and left ankle sprain residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify the dates and places, with a full description of the addresses, of treatment, evaluation or hospitalization since 2008 by or at both private and VA clinical sources as to each of the claimed disabilities, i.e., right bicipital tendon reattachment, bilateral plantar fasciitis, GERD, and left ankle disability.  

It would be helpful if the Veteran provided the information in a coherent manner, such as in chronological order of treatment, including the dates, names of treating sources, and addresses of the treating sources.  

This should include clarification of whether the Veteran was receiving outpatient treatment or was hospitalized for any period of time at or by each source.

After securing any necessary release, such private clinical records should be requested. 

Also, any pertinent but non-duplicative VA outpatient treatment (VAOPT) records from all VA facilities which the Veteran identifies since 2008 should be obtained.  

All records which are not duplicates of those already in the claims files should be associated with the claims files.

2.  Afford the Veteran a VA examination to address the etiology of the claimed residuals of right bicipital tendon reattachment.   

The examiner must have access to and review the claims folders for the Veteran's pertinent medical history.  All necessary testing should be done and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner should be requested to render an opinion as to whether it is as likely as not that the Veteran now has any chronic residuals of his inservice right bicipital reattachment.  If the answer is in the affirmative, the examiner should specify the nature of the chronic residuals, even if they overlap with the service-connected right shoulder impingement syndrome.  

The examiner should also address the significance, if any, of the findings on the April 2008 right shoulder MRI and the June 2008 right shoulder surgery and whether any of the findings contained in these documents are indicative of chronic residuals of the inservice reattachment of the right biceps tendon.  

The examiner should also address whether the Veteran now has arthritis of the right shoulder and, if so, whether it is at least as likely as not that it is related to, caused by, or aggravated by the inservice reattachment of the right biceps tendon.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the reason that an opinion cannot be so provided.  

3.  Schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of his service-connected bilateral plantar fasciitis with bilateral calcaneal spurs, and residuals of a left ankle sprain.  His claims folders should be available to and reviewed by the examiner.  All indicated tests, studies and X-rays should be performed.  The report should set forth all objective findings regarding these disabilities, including complete range of motion measurements.  

The examiner should comment on the existence of any functional loss due to pain, weakened movement, excess fatigability, incoordination, and painful motion or pain with use of the feet and left ankle, and the extent and nature of any additional impairment from any of these, as well as during any flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A complete rationale for any opinion expressed should be provided. 

4.  Afford the Veteran a VA examination to determine the extent and severity of his GERD.  The entire claims files must be made available to the examiner.  

The examiner should attempt to determine whether the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; and also whether he has symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

38 C.F.R. § 4.112 provides that for rating purposes, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  

All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

5.  The Veteran is hereby notified that it is his responsibility for reporting to all examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that he does not report for any ordered examination, documentation should be obtained which shows that the notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Thereafter, readjudicated the claims.  If the benefits sought remain denied, furnish the Veteran and representative a Supplemental Statement of the Case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).
